Case: 1:18-cv-03964 Document #: 94 Filed: 02/14/19 Page 1 of 34 Page|D #:1318

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
CIBC Bank USA f/k/a The PrivateBank and

Trust Cornpany, as Adrninistrative Agent to all

Lenders,
Civil Action No. 18-cv-()3964
Plaintiff,

)
)
)
)
)
)
v. ) Judge John Z. Lee
)
JH Portfolio Debt Equities, LLC; JH Portfolio )
Debt Equities 2, LLC; JH Portfoho Debt )
Equities 4, LLC; and JH Reviver LLC, )
)
Defendants. )

AGREED MOTION F()R ENTRY OF AGREED ORDER APPROVING RECEIVER’S
ENTRY INT() MEMORANDUM OF UNDERSTANDING

CIBC Bank USA f/k/a The PrivateBank and Trust Company (“Plaintift” or
“Adrninistrative Agent”), as Administrative Agent to the Lenders, With the agreement of
Defendants, JH Portfoho Debt Equities, LLC, JH Portfolio Debt Equities 2, LLC, JH Portfolio
Debt Equities 4, LLC, and JH Reviver LLC (the “Defendants”), and Ronald F. Greenspan, not
individually, but solely as the receiver (“Receiver”), moves this Court to enter the attached
Agreed Order Approving Receiver’s Entry into Memorandurn of Understanding. In support
thereof, Plaintiff states as follows;

1. The Receiver, Plaintiff, and Defendants have executed and entered into a certain
Mernorandum of Understanding and Delegation of Authority (the “Mernorandurn of
Understanding”).

2. Plaintiff, vvith the agreement of Defendants and the Receiver, now seeks the

Court’s approval of the Receiver’s entry into the Memorandurn of Understanding.

Case: 1:18-cv-03964 Document #: 94 Filed: 02/14/19 Page 2 of 34 Page|D #:1319

3. The Memorandum of Understanding is attached as Exhibit A to the proposed
Agreed Order Approving Receiver’s Entry into Memorandum of Understanding, Which is
attached hereto as EXhibit l.

WHEREFORE, Plaintiff requests that the Court enter the Agreed Order Approving
Receiver’s Entry into Memorandum of Understanding, With the Memorandum of Understanding
attached thereto, and for any and all other and further relief as this Court deems just and proper.

Dated: February l4, 2019 Respectfully submitted,

By: /s/ Mark A. Silverman

One of the Attorneys for Plaintiff, CIBC Bank USA
f/k/a The PrivateBank and Trust Company, as
Administrative Agent to all Lenders

Edward S. Weil (ARDC # 6194191)

(eweil@dykema.com)

Melanie J. Chico (ARDC #6294469)

(mchico@dykema.com)

l\/lark A. Silverman (ARDC # 6307006)

(msilverman@dykema.com)

Molly E. Thompson (ARDC # 6293942)

(mthompson@dykema.com)

DYKEMA GossETr PLLC

10 S. Wacker Drive, Suite 2300

Chicago, lllinois 60606

Telephone: (312) 876-1700

Facsimile: (312) 876~l155

4844-5551-0664.1
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 3 of 34 Page|D #:1320

EXHIBIT -1

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 4 of 34 Page|D #:1321

IN THE UNITED STATES DISTRICT C()URT
F()R THE NORTHERN DISTRICT ()F ILLINOIS
EASTERN DIVISION

CIBC Banl< USA f/l</a The PrivateBank and

)
Trust Company, as Administrative Agent, )
)
Plaintiff, ) Civil Action No. lS-cv~3964
)
v. )
) Judge John Z. Lee
JH Portfolio Debt Equities, LLC; JH Portfolio )
Debt Equities 2, LLC; JH Portfolio Debt )
Equities 4, LLC; and JH Reviver LLC, )
)
Defendants. )
)

AGREED ORDER APPROVING RECEIVER’S ENTRY
INTO MEMORANDUM OF UNDERSTANDING

This cause coming before the Court upon the agreement of Ronald F. Greenspan, not
individually, but solely as the receiver (“Receiver”) over certain assets of Defendants JH
Portfolio Debt Equities, LLC (“JH”), JH Portfolio Debt Equities 2, LLC (“JHZ”), JH Portfolio
Debt Equities 4, LLC (“JH4”), and JH Reviver LLC (“JHR”, and collectively With JH, JHZ and
JH4, the “Defendants”), Plaintiff CIBC Bank USA f/k/a The PrivateBanl< and Trust Company, as
Administrative Agent (“Plaintifi`), and Defendants; the Receiver, Plaintiff and Defendants all
having appeared and represented their agreement to the entry of this order through their

respective counsel,

89378604.vl -2/13/] 9

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 5 of 34 Page|D #:1322

IT IS HEREBY ORDERED that the Receiver’s entry into the Memorandum of

Understanding attached hereto (With redactions) as EXhibit A is hereby approved

ENTERED :

DATED :

 

JUDGE

89378604.v l -2/l3/l 9

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 6 of 34 Page|D #:1323

EXHIBIT -A

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 7 of 34 Page|D #:1324

Execution Copy

Memorandum of Understanding
and
Delegation of Authority

'1` his Memorandum of Understanding and Delegation of Authority (this “Memorandum”)
is dated as of February 14, 2019, by and among, Ronald F. Greenspan, not personally, but as the
court appointed receiver (the “Receiver”) of the Receivership Property, CIBC Bank USA f/k/a
'l`he PrivateBank and Trust Company (the “Administrative Agent”) and JH Portfolio Debt
Equities, LLC (the “Company”); JH Portfolio Debt Equities 2, LLC; JH Portfolio Debt Equities
4, LLC; and JH Reviver LLC (collectively with the Company, the “Defendants”). Capitalized
terms used in this Mcmorandum and not otherwise defined herein are used with the
meanings given such terms in the Receivership Order (as defined below).

Background

WHEREAS, Administrative Agent and the Defendants are parties to that certain
complaint in the action styled CIBC Bank USA f/l</a The PrivateBank and Trust Company v. JH
Portfolio Debt Equities, LLC, JH Portfolio Debt Equities 2, LLC, JH Portfolio Debt Equities 4,
LLC, and JH Reviver LLC, pending in the United States District Court for the Northern District
of lllinois as Civil Action Nov 1118-cv-03964 (the “lllinois Action”);

WHEREAS, on February 5, 2019, pursuant to that certain Stipulated Order For
lmmediate Appointment of Receiver, the Court in the lllinois Action (a copy of Which is attached
hereto as Exhibit A, the “Receivership Order”), the Honorable Judge John F. Lee appointed
Receiver as receiver of the Receivership Property effective February 14, 2019;

NOW, THEREFORE, the parties hereby agree, with respect to the interpretation and
implementation of the Receivership Order, that:

l. The Receivership Property does not include (a) any of Defendant’s Equity
interests in Credit Control, LLC, Credit Control Holdings, lnc. or Creditl\/Iax Holdings, LLC, (b)
any of Defendant’s Equity lnterest in JI'IPDE Finance l, LLC or JHPDE SPV ll, LLC (f/k/a
JHPDE Finance 2, LLC), (c) any Excluded Subsidiary Portfolios and (d) any proceeds of the
foregoing Additionally, the Receivership Property does not include any assets owned by
JHPDE Finance 1, LLC or JHPDE SPV ll, LLC (all of the above collectively, “Bxcluded
Assets”). The Company currently services the Excluded Subsidiary Portfolios, subject to the
terms hereof

2. The Company is the manager and a member of JH CX Asset Entity LLC, a
Delaware limited liability company (“JH CX”). The Company is the manager and a member of
JH l\/let Asset Entity LLC, a Delaware limited liability company (“JH Met”). The Company
currently services the portfolios that are owned by JH CX, JH l\/let and their subsidiaries, subject
to the terms hereof

3. The Defendants have provided to the Receiver and the Administrative Agent, and
the Receiver and the Administrative Agent have approved, a budget for the Defendants’
expenses and other cash outflows through February 22, 2019 (the “ pproved Budget”) that Sets

4834~8076~7111.13
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 8 of 34 Page|D #:1325

forth the amount of funds that the Defendants desire the Receiver provide to them from
Receivership Property. The Approved Budget is broken down to specifically reflect (a) the
expense for each employee of each Defendant, along with each employee’s job function, (b) each
payment to an insider1 or other affiliate of a Defendant, and (c) each payment that is a flow
through item (such as collections received and then paid out from Excluded Subsidiary
Portfolios). To the extent expenses or other cash flow items are set forth in the Approved
Budget, the Defendants may request the use of the proceeds of the Receivership Property
provided by the Receiver to the Defendants to pay such amounts in the ordinary course of
business The Defendants may make payments for budgeted items only in excess of the total
budgeted disbursements, other than payments to an insider or other affiliate of a Defendant, so
long as actual disbursements for the budgeted expenses do not exceed one hundred and ten
percent (110%) of the budget for such item. The foregoing does not preclude Defendants from
requesting additional funds from the Receiver for expenses necessary to preserve or protect the
Receivership Property. The Company will provide a weekly reconciliation of actual
disbursements made compared to the budget To the extent any underspend of each specific line
item is due to timing and the expense still needs to be paid, it can roll forward To the extent the
expense did not need to be incurred, it will not roll forward For the avoidance of doubt, this
reconciliation shall be completed with the version of the budget that breaks out certain summary
line items, as discussed among the parties

4. The Company may continue to service the Excluded Subsidiary Portfolios,
provided that the Company has received, shall continue to receive and shall deposit into the
Existing Collection Accounts (as defined below), all servicing fees on a current basis with
respect to the Excluded Subsidiary Poitfolios. The Defendants represent that such servicing fees
are set forth on Exhibit B attached hereto.

5. The Company may continue to service the portfolios owned by JH CX, JH l\/let
and their subsidiaries (collectively, the “JV Portfolios”), provided that the Company has
received, shall continue to receive and shall deposit into the Existing Collection Accounts, all
servicing fees on a current basis with respect to the JV Poitfolios. The Defendants represent that
such servicing fees are set forth on Exhibit B attached hereto.

6. On an interim basis and subject to rescission by the Receiver in his sole
discretion, the Company may continue to service the portfolios which comprise the Receivership
Property', provided, however, that any proceeds of the Receivership Property paid to and used by
the Company to pay compensation or other expense for such services may only be paid if in
compliance with the Approved Budget and the terms of paragraphs 3, 4 and 5 of this
M.emorandum.

7. The services to be provided by the Company with respect to the Receivership
Property shall be provided in conformance with the following:

a. The Company shall be responsible for the payment of all expenses,
including any employee expenses, that are incurred or due to be paid

 

1 For purposes hereof, “insider” shall mean Douglas Jacobsen, Norman Kravetz and any entity, directly or indirectly,
owned by either or both of them.
2

4834-8076-7111.13
104085\000280

~Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/'19 Page 9 of 34 Page|D #:1326

during the term of this Memorandum in accordance with the Approved
Budget; provided, however, that any single payment in excess of $10,000
(other than wages and vacation pay set forth in the Approved Budget)
must be individually approved by the Receiver regardless of whether such
payment is reflected in the Approved Budget;

b. The Company shall continue to service the Receivership Property in the
ordinary course of the Company’s business in accordance with prevailing
industry standards and best practices, and in conformance with all
applicable laws and regulations, applicable to such servicing, which
services shall include, but not be limited to those set forth on Exhibit C
attached hereto; and

c. In accordance with Section IV of the Receivership Order, continued and
unfettered access of Receiver and his agents to the premises, all employees
and all books and records of the Defendants.

8. The Company’s servicing of the Excluded Subsidiary Portfolios, the JV Portfolios
and Receivership Property shall be performed at all times in accordance with all applicable laws,
rules and regulations

9. Consistent with the restrictions and the other provisions of the Receivership Order
and consistent with paragraph 3 hereof, the Defendants may continue to make decisions
regarding their employees (including hiring and firing).

10. The Company has advised the Receiver that the Receivership Property includes
the Company’s equity interests in l\/letropolitan Paitners Group Management, LLC (“MPGM”),
and that pursuant to the MPGl\/l operating agreement, the Company and MPGM have initiated a
redemption of such equity interests The Company may continue to take such action as is
necessary to conclude such redemption provided that the Company shall direct that any cash
proceeds payable to the Company pursuant to such redemption be paid directly to an Existing
Collection Account at CIBC Bank.

ll. The Defendants will execute such powers of attorney or other documents as are
necessary, and otherwise cooperate, in causing the Receiver to take sole control and custody of
Defendants’ collection bank accounts held at both CIBC and any other banks (the “Existing
Collection Accounts”), while keeping such Existing Collection Accounts titled in the name of
Defendants to minimize operational disruption Funds in the Existing Collection Accounts at the
effective date of the Receiver Order, and all deposits into the Existing Collection Accounts, shall
be swept daily into the Receivership Accounts provided for in Paragraph 12 below. The Existing
Collection Accounts at CIBC Bank are Account nos, x6096 and x8953. Defendants shall retain
control over its existing operating bank accounts (the “Existing Operating Accounts”) from
which it makes disbursements and into which the Receiver shall deposit the funds called for in
Paragraph 3 above; provided, however, that upon the effective date of the Receiver Order the
Defendants will distribute to the appropriate Receivership Accounts the current balance in the
Existing Operating Accounts less the amounts necessary to cover outstanding checks in the
Existing Operating Accounts and less the amounts necessary to fund the disbursements in the

3

4834-8076~7111,13
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 10 of 34 Page|D #:1327

Approved Budget for the week ending February 15, 2019. The Existing Gperating Accounts at
CIBC Bank are account nos. x 1779 and x9813 and the Existing Operating Account at East~West
Bank is account no. x7904. The Defendants represent that a list of the outstanding checks from
the Existing Operating Accounts are set forth on Exhibit D attached hereto Receiver shall have
“read only” access to the Existing Operating Accounts in order to review expenditures

l2. ln addition to taking sole control of the Existing Collection Accounts, Receiver
will open one or more new bank accounts at CIBC denominated in the name of the Receiver to
remain open for the duration of the Receivership (the “Receivership Accounts”), with the
understanding that the funds in the Receivership Accounts will not be swept by CIBC. Th.e
Defendants will execute such documents as are necessary, and otherwise cooperate with the
Receiver in opening the Receivership Accounts.

13. The Company may continue to retain Alvarez & l\/larsal l\lorth America LLC
(“A&l\/l”) as a financial advisor on terms mutually acceptable to the Company and A&l\/l.

14. This Mernorandum is not a promise of any continued employment of any existing
employee, ofticer, director, advisor, contractor or agent of any Defendant.

15. This l\/lemorandum is furnished to the Defendants solely for the benefit of the
Defendants, their members, directors, officers, employees and advisors. This l\/lemorandum of
Understanding may not be used, quoted from or relied upon by any other Person without
Receiver’s prior written consent. This l\/lemorandurn is not assignable by any party and there are
no third party beneficiaries

16. The obligations and agreements of the parties hereto shall be binding on each of
the parties; provided however, the parties hereto shall execute an agreed order to be entered by
the Court in the lllinois Action authorizing the Receiver to enter this l\/lemorandum.

l7. The Administrative Agent consents to, approves and acknowledges Paragraph 3
above.

18. This Memorandum is executed by the Receiver not personally, but solely in his
capacity as Receiver and in the exercise of the power and authority conferred upon and vested in
him as such Receiver by order of the Court. Defendants and Adrninistrative Agent acknowledge
that no personal liability shall be asserted or enforceable against the Receiver, or the Receiver’s
agents or employees with respect to any matter arising from or related to this Mernorandum.

19. ln the event of any inconsistencies between the terms of this l\/lemorandum of
Understanding and the Receivership Order, the terms of the Receivership Order will govern

20, This Memorandum may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute one and the same

document
/
By: §:@ fe»£%% /A/e¢/ \

Ronald F. Greenspan, not persr{iially, but as he
court-appointed receiver of the Receivership
4

4834-8076-7111.13
104085\000280

 

~ Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 11 of 34 Page|D #:1328

 

Accepted and Agreed by the CIBC BANK USA (f/k/a The Private Bank and Trust
Administrative Agent: W:y), as Admini§trative Agent
t_ ,`/. ._= d
By: t ;e’§ . yi_£,%*-ee~”

 

W“D§Vid/Gozdecki; Maiiasg/ing Director

4834~8076-7|!1,12
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 12 of 34 Page|D #:1329

Accepted and Agreed by the Defendants, and the Defendants confirm the accuracy of the E>;hibits

attached hereto:

4834~8076-711 l.lfi
104085\00028()

J_l`*l PORTFOLIO DE.BT EQUITIES, LLC, a California
limited liability company

By: JHCG Holdings LLC
l`.ts: Managing I\/leml)er

By: .HI Capital Group H.ol '

lts: Sole l\/lana<ver//;'

By

  

 

Dougl as C lalc/o’b/sen sole l\/lanager

JH PORTFOLIO DEB'l` EQUITIES Z, LLC, a

 

 

IH POR'TFOLIO DEBT EQUITIES 4, LLC, a
Califomia limited liability company

By: J`I:l Poxtfolio Debt Equities, LLC
lts: Manager

By: JHCG l_~ioldings LLC
lts: l\/Ianaging Member

By: JH Capital Group Holdings LLC

]ts: `Sole Managex
/f‘/"
By:

Douglas Cl/éebb§en, sole Manager

J'H REVIVER LLC, a Delaware limited liability
company

By: JH Portfolio Debt Equities, LLC
Its: Manager

By: JI~ICG Holdings LLC
lts: Managing Member

 
  

By: JHCapitalGroup .. ` sLLC
lts: Sole Manager ./

By:

 

Douglas C. laco`/bsen, sole Manager

 

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 13 of 34 Page|D #:1330

Exhibit A

Stipulated Order For Immediate Appointment of Receiver

4834-8076~71 l 1.13
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 14 of 34 Page|D #:1331

Case: 1118~0\/~03964 Docurnent #: 91 Filed: 02/08/19 Page 1 of 15 Page|D #:1301

IN THE UNITED STATES DISTRlCT COURT
FOR THE NORTHERN DISTRICT ()F ILLINO[S
EASTERN DIVISION

CIBC Bank USA f/k/a The_ PrivateBanl< and
Trust Company, as Administrative Agent,

Plaintiff, Civil Aetion No. lS-cv-3964
v.

Jl-l Portt`olio Debt Equities, LLC; ill Portfolio

Debt Equities 2, LLC; JH Portfolio Debt

Equities 4, LLC; and JH Reviver LLC,

)
)
)
)
)
)
) Judge lohn Z. Lee
)
)
)
)
Defendants. )
)

STIPULATED ORDER FOR IMMEDIATE APPOINTMENT OF RECEIVER

This cause coming to be heard by the agreement and stipulation of the Parties relating to
the Motion of Plaintift`, CIBC Bank USA f/k/a 'I`he PrivateBank and Trust Company, as
Administrative Agent (“Plaintlff’), for an Order appointing receiver, the Court has considered
(l) the Complaint filed by Plaintiff on June 6, 2018 and the exhibits thereto (.s‘ee Dkt. #l), and
(2) the memorandum in support of Plaintiff’s i\/Iotion for Order Appointing Receiver, dated .lune
l2, 2018, and exhibits thereto.

Based on the foregoing documents, the Court finds a proper showing, as required by
Federal Rule of Civil Procedure 66 and Local Rule 66.\, has been made for the relief granted
herein.

This Court has jurisdiction over the subject matter ot` this action and over Det“endants and

venue properly lies in this Disrriet.

Case: 1:18-Cv-03964 Document #: 94 Filed: 02/14/19 Page 15 of 34 Page|D #:1332

Case: 1218-cv~03964 Document #: 91 Filed: 02/08/19 Page 2 of 15 PagelD #:1302

l. Appointment of Receiver
IT lS HEREBY ORDERED that Ronald F. Greenspan '(the “Receiver”) is appointed to

serve without bond as Receiver of the Reeeivership Property, as defined on Exhibit A.
Defendants, JH Portfolio Debt Equities, LLC; .lH Portfolio Debt Equities 2, LLC; Jl-l Portfolio
Debt Equities 4, i,l,C; and .li-l Reviver LLC, including their directors, members, managers,
general and limited partners, subsidiaries, agents, and employees (the “Defendants”) shall
cooperate fully with the Receiver in the execution of his duties. The Receiver is authorized to
retain FTI Consulting, lnc. (“FTl”). ’i`he Receiver and FTI are authorized to retain legal counsel
on his or its behalf in connection with this appointment With the Court’s approval, the Receiver
and F'l`l shall be compensated from the Receivership Property for all reasonable fees and costs.

II. Asset Freeze

A. Except as otherwise specified herein with respect to the powers of the Receiver,
all persons and entities with direct or indirect control over the Reoeivership
Property, other than the Receiver, are restrained and enjoined from directly or
indirectly transferring, seeing off, receiving, changing, selling, plcading,
assigning, liquidating or otherwise disposing of or withdrawing such assets and
from taking any action that would adversely affect or compromise the
Receiver’s interest in or control over the assets.

III. General Powers and Duties ot`Receiver

A, Receiver shall have all powet's, authorities, rights and privileges heretofore
possessed by the officers, directors, members, managers and general and limited
partners of the Del"endants with respect to the management, maintenance and
Control ofthe Receivership Property under applicable state and federal law, by
the governing charters, by~laws, articles and/or agreements in addition to all

2

Case: 1:18-Cv-O3964 Document #: 94 Filed: '02/14/19 Page 16 of 34 Page|D #:1333

Case: 1118~cv-03964 Document #: 91 Filed: 02/08/19 Page 3 ot 15 Pagell§) #:1303

powers and authority of a receiver at equity, and all powers conferred upon a
receiver by the provisions of28 U.S.C. §§ 754, 959 and l692, and Fed.R.Civ.l’.
66.

B. The powers of any general paitners, directors, members and/or managers of the
Del`endants with respect to the management, maintenance and control of
Receivership Property are hereby suspended Such persons and entities shall
have no authority over the Receivership Propeny, except to the extent as may
hereafter be expressly granted by the Receiver. The Receiver shall have the
authority to dismiss any employees, investment advisors, aceountants, attorneys
and other agents of the Def`endants as needed to effectively execute his duties
and responsibilities 'l`he Receiver shall assume and control the operation of the
Receivership Property, The Receiver is expressly permitted to provide any
notices required under this Order or otherwise by electronic means.

C. No person, other than the Receiver, holding or claiming any position of the
Defendants shall possess any authority to act by or on behalf of any of the
Defendants with respect to the management, maintenance and control of the
Receivership Property.

D. Subject to the specific provisions in Sections lV through X, below, the Receiver
shall have the following general powers and duties:

a. To use reasonable efforts to determine the nature location and
value ofall Receivership Propcrty;
b. To take custody, control and possession of all Receivership

Property and records relevant thereto from the Det`endants; to sue

Case: 1:18-ev-03964 Doeument #: 94 Filed': 02/14/19 Page 17 of 34 'Page|D #:1334

Case: 1:18~ev~03964 Document #: 91 Filed: 02/08/19 Page 4 of 15 PagelD #:1304

for and collect, recover, receive and take into possession from third
parties all Receivership Property and records relevant thereto;

c. ’l`o manage, control, operate and maintain the Receivership
I’roperty and hold in his possession, custody and control all
Receivership Property, subject to powers provided below and
pending further Order ofthis Court;

d. To use Receivership Property for the benefit of the Receivership
Property, which, from the date of this Order and at the option of
the Receiver, may be treated as a consolidated enterprise for the
purpose of making payments and disbursements including
payments to professionals, and incurring expenses as may be
necessary or advisable in the ordinary course of business in
discharging his duties as Receiver;

e. To take any action with respect to the management, maintenance
and control of the Receivership Propcrty which, prior to the entry
of this Order, could have been taken by the ofticers, directors,
partners, managers, trustees and agents of the Defendants;

i`. To engage and employ persons, lirms, and companies in his
discretion to assist him in carrying out his duties and
responsibilities hereunder, including, but not limited to,
accountants attorneys, securities traders, registered
representatives financial or business advisers liquidating agents,

real estate agents, forensic cxpcrts, brokers1 traders or auctioneers;

Case: 1:18-ev-03964 Doeument #: 94 Filed: 02/14/19 Page 18 of 34 Page|D #:1335

Case: 1:18~ev-O3964 Document #: 91 Filed: 02/08/19 Page 5 of15 PagelD #:1305

g. To take such action as necessary and appropriate for the
preservation of Receivership Property or to prevent the dissipation
or concealment of Receivership Property;

h. 'I`o issue subpoenas for documents and testimony consistent with
the Federal Rules of Civil Proccdure concerning any subject matter
within thc powers and duties granted by this Order;

i. To bring such legal actions based on law or equity in any state,
federal, or foreign court as the Receiver deems necessary or
appropriate in discharging his duties as Receiver; and,

j. To pursue, resist and defend all'suits, actions, claims and demands
which may now be pending or which may be brought by or

asserted against the Receivership Propcrty.

IV. Access to Books, Records and Accounts

A. The Receiver is authorized to take immediate possession of the Receivership
Property, including, but not limited to, all assets, bank accounts and other
financial aecounts, books and records, U.S. Mail and other parcel deliveries of
the Defendants and all other documents, instruments or non-attorney-client
privileged communications All persons and entities having control_. custody or
possession ot` any Receivership Property, including, but not limited to, the
Dci`cndants, are hereby directed to provide a complete accounting of and turn
such property over to the Receiver. 'l`his duty remains ongoing until further
order ofthe Court.

B. The Dei`endants and the past and/or present o'i`licers. directors agents

managers general and limited partners members shareholders trustccs,

5

Case: 1:18-Cv-03964 Document #: 94 Filed: 02/14/19 Page 19 of 34 Page|D #:1336

Case: 1118-cv-O3964 Document #: 91 Filed: 02/08/19 Page 6 of 15 PagelD #:1306

attorneys, accountants and employees of the Defendants, as well as those acting
in their place, are hereby ordered and directed to preserve and turn over
immediately upon the Receiver"s request to the Receiver forthwith all paper and
electronic information of, and/or relating to the Receivership Property; such
information shall include but not be limited to physical and electronic versions
and all copies of books, reeords, documents, accounts and all other instruments
and papers

a. All banks, brokerage firms, financial institutions, and other persons or
entities which have possession, custody or control of any Receivership
Property or any assets or funds held by, in the name of`, or for the benefit
of, directly or indirectly, who, if required to be noticed by law, receive
actual notice of this Order by personal service, email, facsimile
transmission, or otherwise shall: Not liquidate, transfer, sell, convey or
otherwise transfer any assets, securities, funds, or accounts in the name of
or for the benefit of the Defendants except upon instructions from the
Receiver;

b. Not exercise any form of set-off, alleged set-off, lien, or any form oi`self-
help whatsoever, or refuse to transfer any funds or assets to the Receiver’s
control without the permission ofthis Court;

c. Within five (5) business days ot` receipt of that notiee, file with the Court
(in redacted form il` required by F.R.Civ.Pro 5.2) and serve on the

Receiver a sworn statement setting forth, with respect to each such

Case: 1:18-cv-"O3964 Document #: 94 Fi'|ed: 02/14/19 Page 20 of 34 Page|D #:1337

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 7 of 15 PagelD #:1307

account or other asset, the balance in the account or description of the
assets as of the close of business on the date of receipt of the notice; and,
d. Cooperate expeditiously in providing information and transferring funds,
assets and accounts to the Receiver or at the direction of the Receiver.
V. Aecess to Personal I’roperty
A. 'l`he Receiver is authorized to take immediate possession of all real, personal,
tangible and intangible property of the Defendants pertaining to the
Receivership Propeity, wherever located, including but not limited to
electronically stored information, user credentials, software usernames and
passwords, computers, laptops, hard drives, external storage drives, and any
other such memory, media or electronic storage devices, books, papers, data
processing records, evidence of indebtedness bank records and accounts,
savings records and accounts, brokerage records and accounts, certificates of
deposit, stocks, bonds, debentures, and other securities and investments,
contracts, mortgages furniture, office supplies and equipment
B. 'l`he Receiver is authorized to open all non-attorney-client privileged mail
directed to or received by or at the offices or post office boxes of the
Defendants, and to inspect all mail opened prior to the entry of this Order, to
determine whether items or information therein fall within the mandates of this
Order.
Vl. Notiee to Third Parties
A. 'i`he Receiver is authorized to promptly give notiee. which may be electronic, of
his appointment to all known officers directors, agents, employees
shareholders creditors, debtors. managers and general and limited partners ol`

7

Case: 1:18-0\/-03964 Document #: 94 Fi_|ed: 02/14/19 Page 21 of 34 Page|D #:1338

Case: 1:18-c\/-03964 Document #: 91 Filed: 02/08/19 Page 8 of 15 Pagel[) #:1308

the Defendants, as the Receiver deems necessary or advisable to effectuate thc
operation of`the receivership

B. All persons and entities owing any obligation, debt, or distribution with respect
to an ownership interest pertaining to the Receivership Proper'ty shall, until
further ordered by this Court, pay all such obligations in accordance with the
terms thereof to the Receiver and its receipt for such payments shall have the
same force and effect as if the Defendants had received such paymcnt.

C. The Receiver is authorized to instruct the United States l’ostmaster to hold
and/or r'eroute mail which is related, directly or indirectly, to the business,
operations or activities of any of the Defendants (the “Receiver’s Mail”),
including all mail addressed to, or for the benefit of, the Defendants. The
Postmaster shall not comply with, and shall immediately report to the Receiver,
any change of address or other instruction given by anyone other than the
Receiver concerning the Receiver’s Mail. The Defendants shall not open any of

the Receiver’s l\/lail and shall immediately turn over such mail, regardless of

when received, to the Receiver.

VII. Irrjunction Against lnterl`erence with Receiver

A. 'l`hc Del"endants and all persons receiving notice of this Order by personal
servicc, emai|, facsimile or otherwisc_. are hereby restrained and enjoined from
directly or indirectly taking any action or causing any action to be taken,
without the express written agreement of the Receiver. which would:

a. lntcrf`erc with the Receivcr`s efforts to take control, possession, or
management of any Receivership Property; such prohibited actions

include but are not limith to, using self»help or executing or issuing or

8

Case: 1:18-0\/-03964 Document #: 94 Filed: 02/14/19 Page 22 of 34 Page|D #:1339

Case: 1118~c\/~03964 Document #: 91 Filed: 02/08/19 Page'9 of 15 PagelD #:1309

causing the execution or issuance of any court attachment, subpoena,
replevin, execution, or other process for the purpose of impounding or
taking possession of or interfering with or creating or enforcing a lien
upon any Receivership Pr‘operty;

b. Hinder, obstruct or otherwise interfere with the Receiver in the
performance of his duties; such prohibited actions include but are not
limited to, concealing, destroying or altering records or information;

c. Dissipate or otherwise diminish the value of any Receivership Property;
such prohibited actions include but are not limited to, releasing claims cr
disposing, transferring exchanging, assigning or in any way conveying
any Receivership Property, enforcing judgments, assessments or claims
against any Receivership Property or any Defendant with respect to thc
Receivership Property, attempting to modify, cancel, terminate, call,
cxtinguish, revoke, foreclose upon, enforce default provisions or
accelerate (the due date) of any lease, loan, mortgage, indebtedness
security agreement or other agreement executed by any Defendants with
respect to the management, maintenance and control ol` any Receiver'ship
Pr'operty or which otherwise affects any Receivership Pr'operty; or,

d. interfere with or harass the Receiver, or interfere in any manner with the
exclusivejurisdiction oft|tis Court over the Receivership Property.

B. 'l`he Del`endants and Extended Entities shall cooperate with and assist the

Receiver in the performance of his duties.

Case: 1:18-cv-03964 Document #: 94 Filed: 02/14/19 Page 23 of 34 Page|D #:1340

Case: 1:18*cv~03964 Document #: 91 Filed: 02/08/19 Page 10 0t15 Page|D #:1310

C. The Receiver shall promptly»notify the Court of any failure or apparent failure

of any person or entity to comply in any way with the terms ot`this Order.

VIll. Managing Asscts

A. The Receiver may, without further Order of this Court, transfer, compromise
abandon or otherwise dispose of any Receivership Property in the ordinary
course of business, on terms and in the manner the Receiver deems most
beneficial to the Receivership l’roperty and with due regard to the realization of
the true and proper value of such Receivership Property, The Receiver may sell
assets outside of the ordinary course of business with Court approval. 'l`he
Receivership Property, with Court approval, may be sold, transferred or
disposed, free and clear of any liens, claims or encumbrances, with such liens,
claims or encumbrances attaching to the proceeds

B. T he Receiver is authorized to take all actions to manage and maintain the
business operations of the Defendants as they pertain to the Receivership
Property, including, but not limited to, making legally required payments to
employees, and agents of the Det`endants and communicating with vendors,
investors, governmental and regulatory authorities, and others_. as appropriate

C. 'l`he Receiver is authorized to use cash collateral that is a part of the
Receivership Property as appropriate to administer his duties. including, but not
limited to, the payment of employee payroil, professional i`ces. and other
operating expenses

D. 'I`he Receiver is authorized to borrow funds for purposes relating to the

Receivership Property,

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 24 'of 34 Page|D #:1341

Case: 1;18~0\/-03964 Docurnent #: 91 l:iled: 02/08/19 Page 11 of 15 PagelD #:1311

IX. Liability of Receiver

A. Until further Order ofthis Court, the Receiver shall not be required to post bond
or give an undertaking of any type in connection with his fiduciary obligations
in this matter.

B. The Receiver and his agents, acting within scope of such agency (“Retained
Personnel,” as further described in Paragraph X.B, below) are entitled to rely on
all outstanding rules of law and Orders of this Court and shall not be liable to
anyone for their own good faith compliance with any order, rulc, law, judgment,
or decree. in no event shall the Receiver or Retained Personnel be liable to
anyone for their good faith compliance with their duties and responsibilities as
Receiver or Retained Personnel, nor shall the Receiver or Retained Personnel be
liable to anyone for any actions taken or omitted by them except upon a finding
by this Court that they acted or failed to act as a result of malfeasance, bad faith,
gross negligence, or in reckless disregard of their duties.

C. The Receiver is authorized to purchase errors and omissions insurance, to be
paid by the Receivership Property, as thc Receiver deems appropriate This
Court shall retain jurisdiction Over any action filed against the Receiver or
Retained Personnel based upon acts or omissions committed in their
representative capacities

D. ln the event the Receiver decides to resign, thc Receiver shall first give written
notice to the Court of its intention, and the resignation shall not be effective
until the Court appoints a successor. The Receiver shall then follow such

instructions as the Court may provide

Case: 1:18-Cv-O3964 Document #: 94 Filed: 02/14/19 Page 25 0f.34 Page|D #:1342

Case: 1:18*0\/~03964 Documerit #: 91 Filed: 02/08/19 Page 12 of15 PagelD #:1312

X`. iiees, Expcn.ses and Aeconiitiiigs
/\. Siib_iect to Paragraphs l'B - l.) immediately below1 the Receiver need not obtain

Court upprt')val prior to the disbursement of l`{eeeivership funds for expenses in
the <'.)rrlin:-iry course ol" the administration and operation <)l` the Receivershlp.
litirtltt:r, prior Court approval is not required for payments ol`applieable- 'l"`cderz'il,
state or local taxes

lji, Sub_iect to Pai'agrz.tpb C immediately belong the Receiver is authorized to solicit
professional persons and entities (’“ltct'ained l)ersonnel") to assist him in
carrying out the duties and responsibilities described in this ()i‘tlei'. 'l"hc Receiver
and Retained Personnel arc entitled to reasonable compensation and expense
reimbursement front the Receivership Property. Such compensation for the
Receiver and Ret'iiined Persr)nnel (`otlier than ordinary course prol'essionals)
shall be paid on an interim monthly basis subject to review and approval ol`l'hc
courtl

(`,`. 'l`he Receiver and Rctained l’ersonncl shall receive compensation on an interim
monthly basis subject to review and approval by the Court after each calendar
quarter Within sixty ((it'l`) days after the end of each calendar quai'tci~, the
Receiver and Retained l`)ersonnel shall be paid on an interim monthly basis
subject to review and apprt'.ivul ol`the c<.)url.

l§}li\l"l"l`}llt l`i l`):

ij')/t'rt,zi;); rib l ‘3 / ial

aaa //`““i”"““’

l 2

Case: 1:18-Cv-03964 Document #: 94 Filed: 02/14/19 Page 26 of 34 Page|D #:1343

Case: l:lS-c\/-03964 Document#: 91 Filed: 02/08/19 Page 13 of 15 PagelD #:1313

AGREED TO AND S'I`IPULATED BY:

.ll~l Pox“ct`olio l?ebt Equities, l,lJC

 

 

 

By authow{r€“"" w
/
Jl! Portt`ol' Debl,E_quities 4, LLC

,.,~»--~

BL/éutb;)§[;¢yéj$@ntatwe

JH evt iverLLC ..»I""/

/'/';/
.// '.'.»" `
‘ .

By author' 'ed ;re{proéfep

"»\

  

 

l3

Case: 1:18-Cv-03964 Doeument #: 94 Filed: 02/14/19 Page 27 of 34 Page|D #:1344

Case: 1118-ev~03964 Doeument #: 91 _Filed: 02/08/19 Page 14 of 15 PagelD #:1314

EXHIBIT A
The “Receivership Property” means and includcs:
(a) The Collateral (as defined bclow);

(b) All cash, cash on hand, checks, cash equivalents, credit card receipts, demand
deposit accounts, bank accounts, cash management or other financial accounts, bank or other
deposits and all other cash collateral (all Whethcr now existing or later arising); current and past
due earnings, revenues, rent, issues and profits, accounts or accounts receivable (all whether
unpaid, accrued, due or to become due); and all other gross income derived with respect to the
Collateral, regardless of whether earned before or after entry of this Order (collectively
“Incomc”); all of the Dcfendants’ interests in the following entities: JH Met Asset Entity LLC,
JFI CX Asset Entity LLC, JHPDE Finance I, LLC; and

(c) All permits, licenses, other contracts, software user names and passwords,
software user credentials and other intangible property pertaining to the Receivership Property
and the operations of the Defendants with respect to the management, maintenance and control
of the Receivership Property or the Defendants.

The “Collateral” means and includcs:l

All of the personal property now owned or at any time hereafter acquired by each
Defendant or in which such Defendant now has, or at any time in the future may acquire any
right, title or interest, including all of such Dcfendant’s:

(a) Accounts, Certiftcated Securities, Chattel Paper, Commercial Tort Claims which
are listed on Schedule 2.7, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Farrn Products, Financial Assets, Fixtures, General Intangiblcs, Goods, Health Care Insurance
Receivables, Instrutnents, lntellcctual Property, Inventory, Investment Property, Lcases, Letter-
of-Credit Rights, money (of every jurisdiction whatsoever), Payment Intangibles, Securities,
Security Entitlements, Securities Accounts, Supporting Obligations, Tangiblc Chattel Paper and
Uncettificated Securities, other than any interest of a Grantor in the Excluded Assets;

(b) All Software and computer programs;

(c) all books and records pertaining to any of the foregoing (regardless of the medium
of recording or storage), together with all of such Defendant’s right, title and interest in and to all
computer software required to utilize, creatc, maintain and process any such records or data on
electronic media; and (d) All Proceeds (whether Cash Proceeds or Noncash Proceeds), products,
offspring, rents, issues, profits and returns of and from any of the foregoing of the foregoing
property, including all insurance policies and proceeds of insurance payable by reason of loss or
damage to the foregoing property, including unearned premiums, and of eminent domain or
condemnation awards.

 

l Any terms used and not defined herein aer used as defined in the Sccurity Agreement attached
as Exhibit C to the Complaint (Dkt. l).

Case: 1:18-Cv-03964 Document #: 94 Filed: 02/14/19 Page‘ 28 of 34 Page|D #:1345

Case: 1118*0\/~03964 Document #: 91 Filed: 02/08/19 Page 15 of 15 PagelD #:1315

Notwithstanding the foregoing, the Collateral and the Receivership Property shall not include:
(a) any Defendant’s Equity lnterests in Credit Control, LLC, Credit Control Holdings, Inc. or
Creditl\/Iax Holdings, LLC, (b) any Defendant’s Equity Interests in JHPDE Finance I, LLC or
JHPDE SPV Il, LLC (f/k/a JHPDE Finance 2, LLC), (c) any Excluded Subsidiary Portfolios and
(d) any proceeds of the foregoing

For the avoidance of doubt, notwithstanding any language to the contrary in the definition of
‘Receivership Property’ above, the Receivership Property shall not include: any interest that one
or more Defendants may have in JHPDE Finance I, LLC, including, without limitation, any
contractual rights that the Defendants may have pursuant to contracts either: (a) with JHPDE
Finance I, LLC; (b) relating to JI-IPDE Finance l, LLC; or (c) relating to any Excluded
Subsidiary Portfolio.

As used herein:

“Equity Interests” means, with respect to any person or entity (a “Person”), all of the shares of
capital stock of (0r other ownership or profit interests) such Person, all of the warrants, options
or other rights for the purchase or acquisition from such Person of shares of capital stock of (or
other ownership or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person
or warrants, rights or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any date of

determination
“Excluded Subsidiary” means a subsidiary of any Defendant that is not a Defendant.

“Excluded Subsidiary Portfolios” means portfolios of charged-off auto, credit card, student, and
other consumer loans acquired for the sole economic benefit of an Excluded Subsidiary (for the
avoidance of doubt, until an Excluded Subsidiary becomes a duly licensed debt purchaser, JH
Portfolio Debt Equities, LLC shall have legal title to Excluded Subsidiary Portfolios while such
Excluded Subsidiary will have 100% of the economic interests in such Excluded Subsidiary
Portfolios pursuant to a trust and participation arrangement).

Case: 1:18-Cv-O3964 Document'#: 94 Filed: 02/14/19 Page 29 of 34 Page|D #:1346

Exhibit B

Description of Servicing Fees

[CONFIDENTIAL ~ NOT TO BE PUBLICLY DISCLOSED]

4834-8()76-71 l l.l3
104085\000280

Case:"1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 30 of 34 Page|D #:1347

EXhibit C

Summary of Account Servicing~Related Activities

I. $ervicing

a. Data Analytics

i.
ii.
iii.
iv.
v,
vi.

l\/lanage account level information through Dethext interface

Analyze account debtor data to place` in appropriate channel (i e , legal/agency)
Uti|ize analytics to direct collections efforts based on propensity to pay
Perform end to end performance reporting and business intelligence

Apply data and analytics capabilities to maximize ERC

Create internal/investor performance dashboards

b. l\/lanage Col|ection Agencies and Collection Law Firrns

i.
ii.
iii.
iv.
v.

Determine allocation of accounts to collection entities

Set court costs budgets and manage court costs

Tracl< market-share scorecard management

Communicate regularly With agencies and law firm network
Perforrn balance and status reconciliations With network

c. Costs to Collect

Obtain related media in support of collection activities
Utilize 3’d-party translation services

d Comp|iance/Customer Service

i.
ii.
iii.
iv.
v.
vi.

Place and field calls to/from account debtors

Conduct screens and utilize 3"" party data to identify ”Do Not Call" accounts
Audit B'd party vendors

Represent company during issuer/regulatory audits of company

Fulfil| media requests and disputes

Sign affidavits to support legal channel

II. Cash Management
a. Col|ections/Servicing

i.
ii.
iii.
iv.

Reconci|e cash collections against Dethext reporting

Ensure collections are deposited into correct account

Reconcile collection agency and law firm net remit invoices
Ensure functioning of lT platforms that support collections activity

b. JV Distributions and \/\/aterfa|ls

l.
ii.
iii.

' 4834-8076-71] l.l3

104085\000280

l\/lake vveel<ly distributions of collections to JVs and JH
Produce monthly Waterfall report

Tracl< vveek|y distributions against V\/aterfall report

Case': 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 31 of 34 Page|D #:1348

c. Cash Transfers
i. Correct receipts deposited into wrong entity
ii. Al|ocate shared expenses

d. Banl< Group Reporting
i. Daily reporting of collections
ii. Weekly reporting of cash flow, JV activity, employee roster and AP

Ill. Financial$tatements
a. Daily A/P vouchering
i. Daily invoice intake
ii. Approval process for determining inclusion in AP

b. Weekly A/P review
_ i. Review AP outstanding
ii. Execute payments consistent with budget forecast

c. l\/lonthly Financial Statements
i. Produce monthly financial statements

IV. Legal & Licensing

a. Ensure ongoing compliance with state licensing requirements

b. Ensure ongoing compliance with state and federal statutory and regulatory
requirements

c. l\/lanage litigation with account debtors, including without limitation negotiation,
documentation and administration of settlements
i\/lanage commercial tort claims involving account portfolios

e. l\/\anage contractual relationship with agency network

\/. Taxes
a. l\/lanage vendor to ensure tax returns timely filed in all jurisdictions
b. i\/lanage vendor to ensure 1099~€ forms timely filed

VI. Transition $upport (if requested by Receiver).
a. Debt Ne)<t data
Transfer of servicing for agencies and collection law firms
Seller contact information for transferred accounts
PSAs and Bi|ls of Sale where available
/-\ssignment of equity interest in JV entities
Production of other related required information

.~+~ri)o.pc'

VII. LLC Management and Servicing (applicable only to servicing of Excluded Subsidiary Portfolios
and the JV Portfolios)

10

4834-8076-711].13
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 32 of 34 Page|D #:1349

3.

4834-8076-71 l l.13
104085\000280

JHPDE to continue its role as manager olePDE Finance l, LLC, JHPDE SPV ll, LLC, JH i\/let
Asset Entity, LLC, JH I\/let Asset Entity Subsidiary A, LLC, JH i\/let Asset Entity Subsidiary B,
LLC, and Jl-i Reviver, LLC, but, forJH Reviver, LLC subject to the Receiver’s authority over
any assets ofJH Reviver, LLC that are Receivership Property

JHPDE to continue its role as servicer for all portfolios owned by JHPDE Finance l, LLC,
JHPDE SPV ||, LLC, JH l\/iet Asset Entity, LLC, JH l\/let Asset Entity Subsidiary A, LLC, JH I\/let
Asset Entity Subsidiary B, LLC, and JH Reviver, LLC, but, forJH Reviver, LLC subject to the
Receiver’s authority over any assets of JH Reviver, LLC that are Receivership Property

ll

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19 Page 33 of 34 Page|D #:1350

Exhibit D

List of Outstanding Checks

12

4834~8076-7l l l.l3
104085\000280

Case: 1:18-cv-O3964 Document #: 94 Filed: 02/14/19' Page 34 of 34 Page|D #:'1351

 

 

 

Dare issued Check lt Payee Amount Categurv

C|BC Bank Account Endlr\g x1719

6/1/2018 9935 10.00 COS! to Collec\ (Se!t|emelil$, Refunds, Medla, CFC & ICAP]
6/1/2018 9945 54.00 O\l\er G&A

3/31/2018 10021 375.00 Cos[ to Collet;f (Se(f|ements, Refunds, Medla, CFC & JCAP)
9/7/2018 10030 140.00 Cost to Co|lect (Sett|ements, Refunds, Media, CFC & lCAP)
9/7/2018 10033 38.87 Cost to Co|lect (Se\t|ements, Refunds, Media, CFC &JCAP)
9/7/2018 10038 83.15 Cost to Co|lect (Se!tlements, Refunds, Media, CFC & lCAP)
9/7/2018 10039 251.67 Cost to Co|lect (Settlements, Refunds, Media, CFC &JCAP)
9/7/2018 10048 36,83 Cost to Co||ect (Seltlements, Refunds, Media. CFC &JCAP)
9/7/2018 10051 90.00 Cost to Co||ect (Settlemen!s, Refunds, |V|ed|ai CFC &JCAP)
9/7/2018 10057 27,64 Cost to Co||ect (Setllements, Refunds, Media, CFC & lCAP)
9/7/2018 10060 125.00 Cost to Co||ect (Setilements, Refunds, Media, CFC & iCAP)

ions/2013 10130
10/19/2013 10134
10/19/2018 louis
10/19/2018 101/is
11/9/2018 10169
11/16/2018 wise
11/28/2018 10193
11/2s/zois 10195
11/30/2018 10197
11/30/2013 10202
11/30/2018 10204
11/30/2018 10205
11/30/2018 10206
11/30/2018 10211
11/30/2013 10212
ii/ao/zois iozis
ii/_=.o/zois 10220
12/7/2018 10233
12/7/2ois iozas
12/21/2013 10276
12/21/2013 10279
iz/zi/zois iozsz
12/7_1/2018 iozsa
12/21/2018 iozss
12/28/2013 10301
12/31/2018 10302

23467 Cosl to Co||ect (Scttlements, Refunds, N|edia, CFC & JCAP)
5.01 Cost to Co||ect (Setrlemen\s, Refunds, Med|a, CFC &JCAP)
105.67 Cost to Collect (Set\|emen\s, Refunds, Media, CFC & JCAP)
242.12 Cost to Ccl|ect (Sett|emen\s, Refunds, N|edl:i, CFC &JCAP)
18424 Other G&/\

350,50 Cost to Co|lect (Seulements, Refunds, Media, CFC &JCAP)
'.\0.11 Cos! to Co|lect (Settlements, Refunds, Nledla, CFC &JCAP)
1133 Cost to Co|lect (Semements, Rcfunds, Nlcdla, CFC &JCAP)
55414 Cosi to Co|leci (Sett|ements, Refunds, Media, CFC &JCAP)

187.38 Cost!o Collect (Settiements, Retunds. Med|a, CFC &1CAP)

0.10 Cos!to Coiiect (Sett|ements, Reiunds, N\edia, CFC &JCAP)
1_63 O\her G&A

35.93 Other G&A

13.84 Cos\ to Coller.t (Sett|ements, Refunds, N|edia, CFC &1CAP)

40423 Cost to Co||ect (Se!t|ements, Refunds, Medla, CFC & JCAP)
2.38 Other G&A

10.76 Cosr to Co|lect (Setl|ements, Refunds, Media, CFC &lCAP)
6.55 Cosi to Co|lect (Sett|emenis, Refunds, Media, CFC & JCAP)
3.12 Cosr to Co|lect (Settlements, Refunds, Medla. CFC & JCAF)

20.00 Cost to Collect (Setilemcnts, Refunds, Mad|a, CFC & JCA|’)
8.08 COSt to Col|ect (Settlements, Refunds, Med|a, CFC & JCAP)
9.44 Cosr to Col|ect (Sctiiements, Refunds, Med|a, CFC & JCAP)

563.61 Cost to Col|ect (Settlements, Refunds, Med|a, CFC & JCAP)
16,69 Cost lo Cc|lecl (Sctt|cments, Refunds, Med|a, CFC &JCAP)

2,41 Cost to Co|lect (Setl|ements, Refunds, Medla, CFC & JCAP)
2,000.()0 Olher G&A

 

 

1/4/2019 10308 7.45 Cost to Co||ect (Setllements, Refunds, Media, CFC & JCAP)
1/4/2019 10310 4.76 Cost to Co||ect (Seillements, Refunds, Mcdla, CFC & JCAP)
1/11/1019 10318 15.00 Cost to Col|ect (Settlements, Refunds, Media, CFC & JCAP)
1/25/2019 10351 1}227.92 Cost to Col|ec! (Settlemenis, Refunds, Med|a, CFC & lCAP)
1/25/2019 10352 1,450.00 Cost to Col|ect (Set\lemenls, Refunds, Media, CFC & lCAP)
2/1/2019 10355 5,100.00 O\l'\er G&A

2/1/2019 10355 8,208.60 Cost to Col|ect (Settlements, Re{und$, Media. CFC & lCAP)
2/1/2019 10358 A.OD O!her G&A

2/1/2019 10353 5,449.35 Other G&A

2/1/2019 10354 87.88 O!l'l€r G&A

To!al 26,538.06

East West Bank Account Endir\g x7904

 

 

 

7/2/2018 11002 1.39 Cost to Collecl (Se!t|ements, Refunds, Media, CFC & lCAP)
7/2/2018 11004 143.71 Cos\ to Collect (Sett|ements, Refunds, Media, CFC & lCAP)
7/2/2018 11008 84.35 Cost to Collect (Selt|ements/ Rcfunds, Medla, CFC & lCAF)
7/2/2018 11023 46100 Cost to Collcct (Settlemcnts, Refunds, Media, CFC & lCAP)
7/2/2018 11049 217.18 Cost to Col|ect (Settleme.nts, Refunds, Media, CFC & lCAP)
7/2/2018 11051 29.12 Cost to Collect (Settlements, Reiunds, Media, CFC & JCAP)
7/2/2018 11052 10.36 Cost to Collect (Settlements, Re(unds, Media, CFC & JCAP)
7/2/2018 11053 153.09 Cost \0 Cnllect (Setllement$, Refund$, Medla, CFC 81 JCAP)
7/2/2018 11054 25.00 Cost to Collect (Settlements, Refunds, Medla, CFC & JCAP)
7/2/2018 11058 11.55 Cost to Callect (Set\|ement$, Refunds, Media, CFC & JCAP)
7/2/2018 11069 115.35 Cost to Col|ect (Sett|ements, Refunds, Media, CFC & lCAp)
7/2/2018 11077 d.S)O Cost to Collect (Setllements, Refunds, Medla, CFC & JCAP)
7/2/20;\8 11078 92.70 Cost to Coliect (Seii|emenis, Refunds, Media, CFC & JCAP)
7/2/2018 11094 5,39 Cost to Collect (Set!|ements, Refunds, Media, CFC & JCAF)
7/2/2018 11106 13.35 Cost to Collect (Sett|ements, Refunds, Media, CFC & JCAP)
7/2/2018 11116 278.77 Cost to Col|eci (Seit|ements, Refunds, Media, CFC 81 )CAP)
7/2/2018 11117 195.72 Cost to Col|ect (Settlements, Refunds, Media, CFC & JCAP)
7/2/2018 11126 66.93 Cost to Ccl|ect (Settlemen\s, Retunds, Media, CFC & lCAP)
7/13/2018 11134 74.00 Other G&A

7/20/2018 11154 11.98 Cost to Col|ect (Settlements, Refurids, Nledla, CFC & lCAP)
7/20/2013 11159 14.85 Cost to Col|ect (Settlements, Relurids, Media, CFC & JCAF)
7/20/2018 11175 105.89 Cost to Col|ect (Settlements, Re{unds, Medla, CFC & )CAP)
7/20/2018 11178 270.84 Cost to Col|ect (Set\lements, Reiunds, Media, CFC &1CAP)
7/20/2018 11193 16.03 Cost to Collect (Sett|ements, Refunds, Media, CFC & JCAP)
7/20/2018 11195 14.02 Cest to Collect (Sett|ements, Refunds, Media, CFC 8< JCAP)
7/20/2018 11196 45.81 Cosl to Collect (Sett|ements, Refunds, Medla, CFC &1CAP)
7/20/20;18 11204 149.27 Cost to Collect (Sett|emcnts, Refunds, Med|a, CFC & JCAP)
Total 2,19 5

Grand Total 28,735.61

 

Nate: No outstandlng checks in CIBC Eank Account Endlng x9813 as of 2/1 2/19

